This is an action wherein defendant in error obtained a judgment for unpaid overtime compensation and an equal amount as liquidated damages, under Title 29 U.S.C.A. §§ 201-219, known as the Fair Labor Standards Act of 1938.
The facts and applicable law in this case are the same as in Brooks Packing Co. v. Henry, decided May 11, 1943,192 Okla. 533, 137 P.2d 819, except that in this case the employee was a mechanic whose duties were to keep in repair and care for the machinery in the packing plant. The facts and applicable law being substantially the same, our decision in Brooks Packing Co. v. Henry, supra, is determinative of the issues in this case.
Having held that, under the facts shown, defendant was engaged in the production of goods within the meaning of the act, it is unnecessary to consider alleged error in the instruction submitting that question to the jury.
Under the authority of Brooks Packing Co. v. Henry, supra, the judgment is affirmed.
CORN, C.J., GIBSON, V.C.J., and OSBORN, BAYLESS, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur.